Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are pending in Instant Application.

Priority
Examiner acknowledges Applicant’s claim to priority benefits of U.S. Patent 11356401 filed 04/3/2019.

Double Patenting
A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain a patent therefor ..."  (Emphasis added).  Thus, the term "same invention," in this context, means an invention drawn to identical subject matter.  See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).

A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the conflicting claims so they are no longer coextensive in scope.  The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).z

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11356401. Although the claims at issue are not identical, they are not patentably distinct from each other.

U.S. Patent 11356401
Instant Application 
1. 1. A method, comprising: receiving a request to provide a system with access to a first set of resources, wherein the first set of resources are associated with a first email account associated with a first email address; generating a first disposable email address (DEA) associated with the first email account; transmitting, to the system, the first DEA associated with the first email account; analyzing emails of the first email account to identify a first set of emails associated with the request to provide the system with access to the first set of resources, wherein a first email of the first set of emails comprises an indication of the first email address and a second email of the first set of emails comprises an indication of the first email address; generating, based upon the first set of emails comprising the first email and the second email, a first set of modified emails associated with the request, wherein the generating the first set of modified emails comprises concurrently: generating a first modified email of the first set of modified emails by replacing the indication of the first email address in the first email with an indication of the first DEA; and generating a second modified email of the first set of modified emails by replacing the indication of the first email address in the second email with an indication of the first DEA; providing, to the system, access to the first set of modified emails comprising the first modified email and the second modified email; receiving a third email from the system, wherein: the third email is addressed to a second email address; and the third email is indicative of the first DEA; generating, based upon the third email, a fourth email, wherein the fourth email is indicative of the first email address; transmitting, to a second email account associated with the second email address, the fourth email; and deactivating the first DEA.
1. A method, comprising: receiving a request to provide a system with access to a first set of resources, wherein the first set of resources are associated with a first email account associated with a first email address; generating a first disposable email address (DEA) associated with the first email account; transmitting, to the system, the first DEA associated with the first email account; analyzing emails of the first email account to identify a first set of emails associated with the request to provide the system with access to the first set of resources, wherein a first email of the first set of emails comprises an indication of the first email address and a second email of the first set of emails comprises an indication of the first email address; and generating, based upon the first set of emails comprising the first email and the second email, a first set of modified emails associated with the request, wherein the generating the first set of modified emails comprises concurrently: generating a first modified email of the first set of modified emails by replacing the indication of the first email address in the first email with an indication of the first DEA; and generating a second modified email of the first set of modified emails by replacing the indication of the first email address in the second email with an indication of the first DEA.
2. The method of claim 1, comprising: prior to the deactivating the first DEA, receiving a fifth email, addressed to the first DEA, from the system; and transmitting the fifth email to the first email account.
2. The method of claim 1, comprising: receiving a third email, addressed to the first DEA, from the system; and transmitting the third email to the first email account.
3. The method of claim 1, comprising: prior to the deactivating the first DEA, receiving a fifth email, addressed to the first DEA, from the system; generating a fourth email based upon the fifth email, wherein the fourth email comprises an indication of the first email address; and transmitting the fourth email to the first email account.
3. The method of claim 1, comprising: receiving a third email, addressed to the first DEA, from the system; generating a fourth email based upon the third email, wherein the fourth email comprises an indication of the first email address; and transmitting the fourth email to the first email account.
4. The method of claim 3, wherein the generating the fourth email based upon the fifth email comprises: generating a fourth email body of the fourth email based upon content of a third email body of the fifth email, wherein the fourth email body of the fourth email comprises the content of the third email body of the fifth email; and generating a fourth email header of the fourth email, wherein: the fourth email header comprises a sender address indicative of the first email address; and the fourth email header of the fourth email is different than a third email header of the fifth email.
4. The method of claim 3, wherein the generating the fourth email based upon the third email comprises: generating a fourth email body of the fourth email based upon content of a third email body of the third email, wherein the fourth email body of the fourth email comprises the content of the third email body of the third email; and generating a fourth email header of the fourth email, wherein: the fourth email header comprises a sender address indicative of the first email address; and the fourth email header of the fourth email is different than a third email header of the third email.
5. The method of claim 1, wherein the generating the first set of modified emails comprises: generating a first email body of the first modified email based upon content of a third email body of a fifth email of the first set of emails, wherein the first email body of the first modified email comprises the content of the third email body of the fifth email; and generating a first email header of the first modified email, wherein at least one of: the first email header comprises a sender address indicative of the first DEA and the first email header of the first modified email is different than a third email header of the fifth email; or the first email header comprises a recipient address indicative of the first DEA and the first email header of the first modified email is different than the third email header of the fifth email.
5. The method of claim 1, wherein the generating the first set of modified emails comprises: generating a first email body of the first modified email based upon content of a third email body of a third email of the first set of emails, wherein the first email body of the first modified email comprises the content of the third email body of the third email; and generating a first email header of the first modified email, wherein at least one of: the first email header comprises a sender address indicative of the first DEA and the first email header of the first modified email is different than a third email header of the third email; or the first email header comprises a recipient address indicative of the first DEA and the first email header of the first modified email is different than the third email header of the third email.
6. The method of claim 1, wherein a sender address of the third email is indicative of the first DEA.
6. The method of claim 2, wherein a sender address of the third email is indicative of the first DEA.
7. The method of claim 1, wherein a sender address of the fourth email is indicative of the first email address.
7. The method of claim 3, wherein a sender address of the fourth email is indicative of the first email address.
8. The method of claim 1, comprising: controlling a graphical user interface of a first client device associated with the first email account to display an interface; and displaying, via the interface, a selectable input associated with providing the system with access to the first set of resources, wherein the request is received responsive to a selection of the selectable input.
8. The method of claim 1, comprising: controlling a graphical user interface of a first client device associated with the first email account to display an interface; and displaying, via the interface, a selectable input associated with providing the system with access to the first set of resources, wherein the request is received responsive to a selection of the selectable input.
9. The method of claim 1, wherein the request is received from a server associated with the system.
9. The method of claim 1, wherein the request is received from a server associated with the system.
10. The method of claim 1, wherein the deactivating the first DEA is performed responsive to receiving a second request to deactivate the first DEA.
10. The method of claim 1, comprising deactivating the first DEA.
11. The method of claim 10, comprising: determining that a duration of time that the first DEA is active meets a threshold duration of time; generating, based upon the duration of time meeting the threshold duration of time, a notification; and transmitting the notification to a first client device associated with the first email account, wherein: the notification comprises a selectable input corresponding to deactivating the first DEA; and the second request to deactivate the first DEA is received via a selection of the selectable input.
11. The method of claim 1, comprising: determining that a duration of time that the first DEA is active meets a threshold duration of time; generating, based upon the duration of time meeting the threshold duration of time, a notification; and transmitting the notification to a first client device associated with the first email account, wherein: the notification comprises a selectable input corresponding to deactivating the first DEA.
12. The method of claim 1, wherein the deactivating the first DEA is performed responsive to a duration of time that the first DEA is active meeting a threshold duration of time.
12. The method of claim 1, comprising deactivating the first DEA responsive to a duration of time that the first DEA is active meeting a threshold duration of time.
13. A computing device comprising: a processor; and memory comprising processor-executable instructions that when executed by the processor cause performance of operations, the operations comprising: receiving a request to provide a system with access to a first set of resources, wherein the first set of resources are associated with a first email account associated with a first email address; generating a first disposable email address (DEA) associated with the first email account; transmitting, to the system, the first DEA associated with the first email account; analyzing emails of the first email account to identify a first set of emails associated with the request to provide the system with access to the first set of resources, wherein a first email of the first set of emails comprises an indication of the first email address and a second email of the first set of emails comprises an indication of the first email address; generating, based upon the first set of emails comprising the first email and the second email, a first set of modified emails associated with the request, wherein the generating the first set of modified emails comprises concurrently: generating a first modified email of the first set of modified emails by replacing the indication of the first email address in the first email with an indication of the first DEA; and generating a second modified email of the first set of modified emails replacing the indication of the first email address in the second email with an indication of the first DEA; providing, to the system, access to the first set of modified emails comprising the first modified email and the second modified email; receiving a third email from the system, wherein: the third email is addressed to a second email address; and the third email is indicative of the first DEA; generating, based upon the third email, a fourth email, wherein the fourth email is indicative of the first email address; transmitting, to a second email account associated with the second email address, the fourth email; and deactivating the first DEA.
13. A computing device comprising: a processor; and memory comprising processor-executable instructions that when executed by the processor cause performance of operations, the operations comprising: receiving a request to provide a system with access to a first set of resources, wherein the first set of resources are associated with a first email account associated with a first email address; generating a first disposable email address (DEA) associated with the first email account; transmitting, to the system, the first DEA associated with the first email account; generating, based upon a first set of emails, a first set of modified emails associated with the request, wherein a first modified email of the first set of modified emails comprises an indication of the first DEA, and a second modified email of the first set of modified emails comprises an indication of the first DEA; and based upon the request, providing, to the system, access to the first set of modified emails comprising the first modified email and the second modified email.
14. The computing device of claim 13, wherein the request is received from a server associated with the system.
14. The computing device of claim 13, wherein the request is received from a server associated with the system.
15. The computing device of claim 13, wherein the deactivating the first DEA is performed responsive to receiving a second request to deactivate the first DEA.
15. The computing device of claim 13, wherein the operations comprise deactivating the first DEA responsive to receiving a second request to deactivate the first DEA.

16. The computing device of claim 13, wherein the deactivating the first DEA is performed responsive to a duration of time that the first DEA is active meeting a threshold duration of time.
16. The computing device of claim 13, wherein the operations comprise deactivating the first DEA responsive to a duration of time that the first DEA is active meeting a threshold duration of time.

17. A non-transitory machine readable medium having stored thereon processor-executable instructions that when executed cause performance of operations, the operations comprising: receiving a request to provide a system with access to a first set of resources, wherein the first set of resources are associated with a first email account associated with a first email address; generating a first disposable email address (DEA) associated with the first email account; transmitting, to the system, the first DEA associated with the first email account; analyzing emails of the first email account to identify a first set of emails associated with the request to provide the system with access to the first set of resources, wherein a first email of the first set of emails comprises an indication of the first email address and a second email of the first set of emails comprises an indication of the first email address; generating, based upon the first set of emails comprising the first email and the second email, a first set of modified emails associated with the request, wherein the generating the first set of modified emails comprises concurrently: generating a first modified email of the first set of modified emails by replacing the indication of the first email address in the first email with an indication of the first DEA; and generating a second modified email of the first set of modified emails by replacing the indication of the first email address in the second email with an indication of the first DEA; providing, to the system, access to the first set of modified emails comprising the first modified email and the second modified email; receiving a third email from the system, wherein: the third email is addressed to a second email address; and the third email is indicative of the first DEA; generating, based upon the third email, a fourth email, wherein the fourth email is indicative of the first email address; and transmitting, to a second email account associated with the second email address, the fourth email.
17. A non-transitory machine readable medium having stored thereon processor-executable instructions that when executed cause performance of operations, the operations comprising: controlling a graphical user interface of a first client device associated with a first user account to display a selectable input associated with providing a system with access to a first set of resources associated with the first user account; receiving a request to provide the system with access to the first set of resources via a selection of the selectable input; generating a first disposable email address (DEA) associated with the first user account; based upon the request, generating, based upon a first set of content items of the first user account, a first set of modified content items, wherein a first modified content item of the first set of modified content items comprises an indication of the first DEA and a second modified content item of the first set of modified content items comprises an indication of the first DEA; and providing, to the system, access to the first set of modified content items comprising the first modified content item and the second modified content item.
18. The non-transitory machine readable medium of claim 17, wherein the request is received from a server associated with the system.
18. The non-transitory machine readable medium of claim 17, wherein the first user account is associated with a first email account.
19. The non-transitory machine readable medium of claim 17, the operations comprising: deactivating the first DEA.
19. The non-transitory machine readable medium of claim 17, the operations comprising: deactivating the first DEA.
20. The non-transitory machine readable medium of claim 19, wherein the deactivating the first DEA is performed responsive to at least one of: receiving a second request to deactivate the first DEA; or a duration of time that the first DEA is active meeting a threshold duration of time.
20. The non-transitory machine readable medium of claim 19, wherein the deactivating the first DEA is performed responsive to at least one of: receiving a second request to deactivate the first DEA; or a duration of time that the first DEA is active meeting a threshold duration of time.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORMIN ABEDIN whose telephone number is (571)270-5970. The examiner can normally be reached Monday to Friday from 10 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 5712727304. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NORMIN ABEDIN/Primary Examiner, Art Unit 2449